 

Exhibit 10.31  Third Addendum to Employment Agreement dated as of March 2, 2010
by and between Colony Resorts LVH Acquisitions and Kenneth M. Ciancimino

 

 

THIRD ADDENDUM TO EMPLOYMENT AGREEMENT

 

            This Third Addendum to Employment Agreement (“Third Addendum”) is
made and entered into as of this 24th day of February, 2010, by and between
Colony Resorts LVH Acquisitions, LLC, a Nevada limited liability company (the
“Company”) and Kenneth M. Ciancimino (“Executive”).

 

RECITALS

 

            WHEREAS, the Company and Executive entered into an Employment
Agreement dated as of March 9, 2004, as amended by Letter Agreement dated as of
March 10, 2004, as further amended by Addendum to Employment Agreement, dated as
of April 28, 2006, as further amended by Second Addendum to Employment
Agreement, dated as of December 8, 2008 (collectively, the “Agreement”), which
sets forth the specific terms of employment and compensation of Executive;

 

            WHEREAS, the parties desire to amend the Term of the Agreement and
to otherwise modify certain terms of the Agreement.

 

            NOW THEREFORE, in consideration of the mutual promises, covenants
and agreements contained herein, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

            1.         Paragraph 2 of the Agreement shall be replaced in its
entirety with the following new Paragraph 2:

 

            “2.       Term.  Executive’s employment under the terms and
conditions of this Agreement shall commence on February 23, 2010 (the
“Commencement Date”) and shall expire on August 31, 2012 (the "Term"), subject
to earlier termination pursuant to Section 6 herein.  Upon the expiration of the
Term, this Agreement shall automatically renew for additional one (1) year terms
(each a “Renewal Term”) subject to the same terms and conditions of this
Agreement, unless the Company shall have provided to Executive or the Executive
shall have provided to the Company at least ninety (90) days' written notice of
non-renewal, in which event this Agreement shall expire at the end of the Term
or Renewal Term, as applicable.  The Term and all Renewal Terms shall be
referred to as the "Term" of this Agreement.  Notwithstanding anything to the
contrary herein, in the event of any termination of this Agreement, Executive
shall nevertheless continue to be bound, to the extent applicable, by the terms
and conditions set forth in Paragraphs 7 and 8.”

 

            2.         Paragraphs 3(a) and (b) of the Agreement shall be
replaced in their entirety with the following new Paragraphs 3(a) and (b):

 

            “3(a)    Base Salary.   In consideration of Executive’s full and
faithful satisfaction of Executive’s duties under this Agreement, the Company
agrees to pay to Executive a per annum base salary of Three Hundred Forty-Four
Thousand, Three Hundred Ninety-Three Dollars ($344,393.00) (“Base Salary”),
payable in such installments as the Company pays its similarly placed employees,
subject to usual and customary deductions for withholding taxes and similar
charges, and customary employee contributions to health, welfare and retirement
programs in which Executive is enrolled.  During the Term, the Base Salary shall
be reviewed on an annual basis in accordance with Executive’s annual performance
evaluation and increased at the Company’s sole discretion.

 

            (b)        Bonus Compensation.  Executive shall receive a one-time
signing bonus in the gross amount of Seventeen Thousand Dollars ($17,000.00),
payable as follows:  (i) Ten Thousand Dollars ($10,000.00) due upon the
execution of this Third Addendum and (ii) Seven Thousand Dollars ($7,000.00) due
on or before December 31, 2010.  The aforementioned signing bonus payments shall
be subject to usual and customary deductions for withholding taxes and similar
charges.  In addition to the aforementioned signing bonus, Executive shall be
eligible for an annual bonus applicable to Executive's position.  The decision
to award a bonus and the amount thereof is in the sole discretion of the
Company.  Annual bonus payments hereunder shall be paid by the Company on the
date such bonuses are paid to similarly situated executives of the Company, and
shall be subject to usual and customary deductions for withholding taxes and
similar charges.”



 

--------------------------------------------------------------------------------



 



 

            3.         Other than the amendment to the Agreement as provided
herein, all other terms and conditions of the Agreement shall remain in full
force and effect.  In the event any terms of the Agreement are inconsistent or
contrary to this Third Addendum, the terms of this Third Addendum shall
control.  All capitalized terms used herein shall have the same meaning as set
forth in the Agreement.

 

 

                                                            COLONY RESORTS LVH
ACQUISITIONS, LLC

 

 

 

                                                            By:      

/s/ David Monahan

                                                                        David
Monahan, CEO and General Manager

 

 

                                                           

                                                            EXECUTIVE

 

 

                                                            By:      

/s/ Kenneth M. Ciancimino

                                                                        Kenneth
M. Ciancimino

 

--------------------------------------------------------------------------------

